     Case 2:21-cv-04509-JFW-KES Document 12-6 Filed 07/18/21 Page 1 of 2 Page ID #:71
                                            EXHIBIT 6, Page 1


1      Chris J. Zhen (SBN 275575)
       Phone: (213) 935-0715
2
       Email: chris.zhen@zhenlawfirm.com
3      Hogan Ganschow (SBN 256137)
       Phone: (805) 453-4435
4      Email: hogan.ganschow@zhenlawfirm.com
       Zhen Law Firm
5
       5670 Wilshire Blvd, Suite 1800
6      Los Angeles, CA 90036

7      Attorneys for Plaintiff
       DIGITAL MARKETING ADVISORS
8

9

10                            IN THE UNITED STATES DISTRICT COURT
11                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                           WESTERN DIVISION
13

14

15     DIGITAL MARKETING ADVISORS,                       Case No.: 2:21-cv-04509-JFW-KES

16                    Plaintiff,

17     vs.                                               DECLARATION OF ZACHARY URBINA
                                                         IN SUPPORT OF MOTION FOR ORDER
18
       KALYSTA MALLORY,                                  PERMITTING ALTERNATIVE SERVICE
19
                      Defendant.
20

21                    DECLARATION OF ZACHARY URBINA IN SUPPORT OF
22
                   MOTION FOR ORDER PERMITTING ALTERNATIVE SERVICE
23
              I, Zachary Urbina, declare as follows:
24

25
              1.      I am the founder and owner of Digital Marketing Advisors, the Plaintiff of this

26     suit. I make this declaration of my personal knowledge of the matters set forth below, and if

27     called as a witness, I could and would testify competently thereto.
28
       DECLARATION OF ZACHARY URBINA                   -1-   CASE NO.: 2:21-CV-04509-JFW-KES
     Case 2:21-cv-04509-JFW-KES Document 12-6 Filed 07/18/21 Page 2 of 2 Page ID #:72
                                              EXHIBIT 6, Page 2


1             2.      I submit this Declaration in support of the Motion for Order Permitting
2
       Alternative Service including email service on Defendant Kalysta Mallory (Ms. Mallory).
3
              3.      My company Digital Marketing Advisors entered into a Content Creator
4
       Agreement on June 15, 2020 with Ms. Mallory (see Exhibit 1 to Complaint), and she provide her
5

6      email address mallorykalysta@gmail.com for us to communicate with each other.

7             4.      I sent and received email communications from Ms. Mallory through the email
8
       listed above. The most recent email communication was on June 15, 2020. A true and correct
9
       redacted copy of the email showing Ms. Mallory’s email as mallorykalysta@gmail.com is
10
       attached as EXHIBIT 1. The above email was sent from an email address using a fictitious
11

12     business name “Zachary Elliot” that I own.

13            5.      I respectfully request that the Court grant the motion to serve Ms. Mallory using
14
       alternative service including email.
15
              I declare under penalty of perjury under the laws of the United States of America that the
16
       foregoing is true and correct.
17

18            Executed on this 21st day of June 2021 in Los Angeles, California.

19
                                              By:
20
                                                    Zachary Urbina
21

22

23

24

25

26

27

28
       DECLARATION OF ZACHARY URBINA                  -2-   CASE NO.: 2:21-CV-04509-JFW-KES
